Citation Nr: 0921378	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  07-14 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service from August 1966 to August 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the St. Paul, 
Minnesota Office (RO) of the Department of Veterans Affairs 
(VA) that found that new and material evidence had been 
received to reopen a claim of entitlement to service 
connection for a low back disability, and denied the reopened 
claim.

The Board observes that in a January 2005 rating decision, 
the RO denied service connection for a back disability.  
Subsequently, in November 2005, the Veteran specifically 
indicated that he wanted to file a claim to reopen his claim 
for entitlement to service connection for a low back 
disability.  In a subsequent March 2006 rating decision, the 
RO found that new and material evidence had been received 
reopen the Veteran's previously denied claim, but denied the 
reopened claim on the merits, de novo.  However, the United 
States Court of Appeals for Veterans Claims (Court) has made 
it clear that even if an RO makes an initial determination to 
reopen a claim, the Board must still review the RO's 
preliminary decision in that regard.  Barnett v. Brown, 8 
Vet. App. 1, 4 (1995).  As such, the issue on appeal has been 
characterized as listed on the title page of this decision.

In March 2009, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.




FINDINGS OF FACT

1.  By an unappealed rating action dated in January 2005, the 
RO denied the Veteran's claim of entitlement to service 
connection for a low back disability.
 
2.  Evidence added to the record since the January 2005 RO 
determination, considered in conjunction with the record as a 
whole, is new, relates to an unestablished fact necessary to 
substantiate the Veteran's claim for service connection for a 
low back disability and raises a reasonable possibility of 
substantiating the appellant's claim.

3.  There has been no demonstration by competent clinical 
evidence of record that a current low back disability, to 
include arthritis, is causally related to the Veteran's 
service.


CONCLUSIONS OF LAW

1.  The RO's decision of January 2005, that denied the 
Veteran's claim of entitlement to service connection for a 
low back disability, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2008).  

2.  New and material evidence has been received and the claim 
for entitlement to service connection for a low back 
disability, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2008).  

3.  A low back disability was not incurred in, or aggravated 
by, active service, nor may such be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

In Kent v. Nicholson, 20 Vet. App 1 (2006), the Court issued 
a decision that established significant new requirements with 
respect to the content of the VCAA notice for reopening 
claims.  According to the Court, in the context of a claim to 
reopen, the Secretary must look at the bases for the denial 
in the prior decision and to respond by providing the 
appellant with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  
Further, in providing instruction as to what information 
would be considered "new and material", the Court indicated 
that "material" evidence would include (1) evidence on an 
element where the claimant initially failed to submit any 
competent evidence; (2) evidence on an element where the 
previously submitted evidence was found to be insufficient; 
(3) evidence on an element where the appellant did not have 
to submit evidence until a decision of the Secretary 
determined that an evidentiary presumption had been rebutted; 
or (4) some combination or variation of the above three 
situations.  "New" evidence would be considered new only if 
it had not been submitted previously to VA and was neither 
"cumulative nor redundant" of evidence already in the 
record.  

With respect to the Veteran's new and material evidence 
claim, a review of the claims file reveals that, in light of 
the Kent decision, the January 2006 AOJ VCAA notification 
letter sent to the appellant is sufficient.  Such letter 
notified the Veteran that new and material evidence could be 
submitted to reopen his claim, indicated what type of 
evidence would qualify as "new" evidence, and specifically 
informed him of what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  


With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, VA and private 
outpatient treatment records, private opinions, and VA 
examination reports.  Additionally, the claims file contains 
the Veteran's statements in support of his claim, as well as 
statements from his sister and a friend.  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim. 

The Board observes that the Veteran has indicated that he 
received treatment at the Chicago VA Medical Center between 
1970 and 1971.  In February 2008, the RO requested such 
records from the Chicago VA Medical Center.  However, in a 
subsequent February 2008 letter, S. S., from the Chicago VA 
Medical Center wrote that they had exhausted all of their 
resources but that requested records (of treatment of the 
Veteran) could not be found.  The Board also acknowledges 
that the Veteran has indicated that he saw a VA doctor in 
1998 in California at a VA event for his back pain.  However, 
the record does not reflect that the Veteran responded to an 
August 2007 letter from the RO to him in which it requested 
that he provide the names of the facilities where he was 
treated and a time frame for when he was treated.  

Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the appellant in developing 
the facts pertinent to his claim.  Essentially, all available 
evidence that could substantiate the claim has been obtained.

Legal Criteria 

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed, except as 
provided by 38 U.S.C.A. § 5108, which indicates that "[i]f 
new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c)(West 2002); Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

Under applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).  The Veteran filed his 
claim to reopen in November 2005.  Therefore, the Board finds 
that the post August 29, 2001 standard of review should be 
applied.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in active service or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2008).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

Legal Analysis

A.  New and Material Evidence

The Veteran asserts that new and material evidence has been 
submitted to reopen his claim for entitlement to service 
connection for a low back disability.  The record reflects 
that in a January 2005 decision, the RO initially denied 
service connection for a low back disability on the basis 
that there was no evidence of the Veteran's claimed 1968 back 
injury and that although there was a record of treatment for 
back pain in January 1970, the Veteran's separation 
examination indicated that his spine was normal.  The RO also 
noted that there no evidence of a low back disability prior 
to the Veteran's December 2004 VA examination.  No appeal was 
taken from that determination.  As such, it became final.  38 
U.S.C.A. § 7105.  

The evidence of record at the time of the January 2005 RO 
denial included the Veteran's service treatment records and a 
December 2004 VA examination report in which the examiner 
opined that it was not at least as likely as not that the 
Veteran's current lumbar spine degenerative disc disease was 
related to service.

The evidence received since the final January 2005 RO 
decision includes subsequently dated VA and private medical 
records showing current treatment for a low back disability.  
It also includes a December 2005 private physician's opinion 
in which the examiner indicated that she could not provide an 
opinion as to whether the Veteran's current back disability 
was related to an in-service injury.  The additional evidence 
also includes June 2006 opinions in which a private examiner 
opined that it was as likely as not that the Veteran's back 
problem was caused by repetitive motion and lifting he did 
while in service.  Such evidence also includes a March 2007 
VA examination report, in which the examiner opined that the 
Veteran's low back disability was less likely as not a result 
of his military service. 

The additional evidence, considered in conjunction with the 
record as a whole, relates to an unestablished fact necessary 
to substantiate the claim, namely, whether the Veteran's low 
back disability is etiologically related to service.  The 
additional evidence, when considered in conjunction with the 
record as a whole, raises a reasonable possibility of 
substantiating his claim.  Accordingly, the Board concludes 
that the evidence received subsequent to the January 2005 RO 
denial, considered in conjunction with the record as a whole, 
is new and material and the claim for entitlement to service 
connection for a low back disability, is reopened.

B.  Service Connection

The Veteran asserts that service connection is warranted for 
a low back disability.  In order to establish service 
connection on a direct-incurrence basis, the Veteran must 
provide evidence of a current disability, an in-service 
injury or disease, and a nexus between the current disability 
and in-service injury or disease.  With respect to a current 
disability, the record demonstrates that the Veteran has 
complained of low back pain that has been diagnosed as 
dengenerative joint disease and/or degenerative disc disease.

As to an in-service injury or disease, the Veteran, in a 
statement received in October 2006 and during his March 2009 
hearing, asserts that his back began to hurt around 1969 
while working as a jet engine mechanic at Castle Air Force 
Base.  According to the Veteran, his duties included having 
to lift auxiliary power units in order to mount them to the 
belly of the aircraft on which he worked.  According to the 
Veteran he used his back to push up the unit to mount it and 
that each unit weighed 200 pounds or more.  The Veteran's DD 
Form 214 demonstrates that his military occupational 
specialty was that of a jet engine mechanic.  Therefore, the 
Board finds that it would have been consistent with the 
circumstances of his service for him to have to lift heavy 
equipment in the fulfillment of his duties as a jet engine 
mechanic.  See 38 U.S.C.A. § 1154 (a).  Moreover, a January 
1970 service treatment record shows that the Veteran 
complained of having experienced back pain for three weeks 
when he bent down.  The examiner diagnosed him with mild low 
back syndrome. 

As to the etiology of the Veteran's low back disability, in 
June 2006  Dr. K. R., a private physician, opined that, 
"[w]hile back problems are common, I think that it is as 
likely as not that his problems were caused by repetitive 
motion and lifting he did while in service.  He reports 
utilizing his back to lift heavy equipment."  Such opinion 
was reiterated by the same physician in a June 2006 private 
outpatient treatment record.

However, in contrast to such opinion, a VA examiner, in 
December 2004, after a review of the Veteran's claims file 
and an examination, opined that "[i]t was not at least as 
likely as not that the Veteran's current back condition is 
related to military service."  Instead the examiner 
indicated that such condition was likely due to traumatic 
non-service connected injuries, including two related to work 
in which he fell off ladders and a bus accident that had 
occurred two years prior.  Additionally, in a March 2007 VA 
examination report, the examiner, after an examination of the 
Veteran and a review of his claims file, opined that the 
Veteran's degenerative disc disease of the lumbosacral spine 
is less likely as not a result of his time in the military.  
According to the examiner, the Veteran:

[w]as diagnosed with a mild low back 
syndrome while in the military and 
typically this type of condition resolves 
without residual.  At the time of his 
separation examination, 5 months later, 
he denied any significant medical 
problems.  He has also had jobs requiring 
physical labor such as electrical work, 
telephone installation and a fireman 
which are more likely as not to be 
related to his current low back pain.  
There was an interceding, intervening 
event of a MVA in 2006 with subsequent 
low back pain which would contribute to 
his current low back condition.

The Board also observes that in December 2005, C.H., a 
private examiner who had been seeing the Veteran on and off 
for his back condition since 2004 stated:

There is no way for me to give verifiable 
information about whether or not this 
patient's back pain is due to an injury 
during his service.  Back injuries are 
quite common and without previous 
documentation of this, I find it 
difficult to focus on exactly why this 
condition occurred.  I wish I were in a 
position to give more information 
regarding [the Veteran] and his back 
condition.  However, I do not have the 
knowledge it would take to ascertain at 
what point in time his back injuries 
occurred.

In weighing all of the medical evidence of record, the Board 
observes that the December 2005 private opinion is not 
probative because it is inconclusive as to the origin of the 
Veteran's low back disability and as such cannot be employed 
as suggestive of a linkage between the disorder and the 
Veteran's military service.  See Warren v. Brown, 6 Vet. App. 
4, 6 (1993).  Further, the June 2006 private examiner, unlike 
the December 2004 and March 2007 VA examiners did not review 
the Veteran's service treatment records or provide a detailed 
clinical rationale to support her opinion.  The Court has 
held that that a post-service reference to injuries sustained 
in service, without a review of service medical records, is 
not competent medical evidence.  See, Grover v. West, 12 Vet. 
App. 109, 112 (1999).  It has also held that a medical 
opinion based on speculation, without supporting clinical 
data or other rationale, does not provide the required degree 
of medical certainty and that a medical opinion is inadequate 
when unsupported by clinical evidence.  See, Bloom v. West, 
12 Vet. App. 185, 187 (1999).  See also, Black v. Brown, 5 
Vet. App. 177, 180 (1995).    

Thus, in determining whether the Veteran's current low back 
is related to his duties as a jet engine mechanic and/or his 
June 1970 diagnosis of mild low back syndrome, the Board 
finds that the December 2004 and March 2007 VA examination 
reports provide more supporting clinical data and rationale 
against an etiological relationship than the private, June 
2006 opinion in support of such a relationship, and thus has 
more probative value.  Therefore, the Board concludes that 
the preponderance of the evidence does not establish that 
there is an etiological relationship between the Veteran's 
current low back disability and service.  Accordingly, the 
Board finds that the Veteran is not entitled to a grant of 
service connection on a direct-incurrence basis for his 
current low back disability.

The Veteran could also be entitled to a grant of service 
connection on a presumptive basis, if his arthritis became 
manifest to a degree of 10 percent or more within one year 
from the date of termination of his period of service.  In 
this case, there is no evidence that the Veteran's current 
arthritis was manifested to a compensable degree within one 
year of his 1970 separation from service.  Indeed, the first 
evidence of record of arthritis is in a March 2005 VA 
outpatient treatment record. Therefore, the Board finds that 
the preponderance of the evidence is against a grant of 
service connection on a presumptive basis.

In conclusion, although the Veteran asserts that his current 
low back disability is related to service, he is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  He is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he injured his back in service and 
continues to experience low back pain.  Likewise, the 
Veteran's sister and friend are competent to state that they 
have witnessed the Veteran experience back pain.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The 
absence of corroborating objective evidence is for 
consideration in determining the credibility of lay 
statements.  The Board finds that the lay statements as to 
continuity of symptomatology are less than credible.  
Further, in this case, the negative evidence of record, 
including the December 2004 and March 2007 VA examination 
reports, is of greater probative value than the Veteran's 
statements and the statements from his sister and friend in 
support of his claim and thus will be given more probative 
weight.  Thus, the Board finds that the competent evidence of 
record fails to establish that the Veteran has a current low 
back disability as a result of his service.  The Board has 
considered the doctrine of giving the benefit of the doubt to 
the Veteran, under 38 U.S.C.A. § 5107 (West 2002), and 
38 C.F.R. § 3.102 (2008), but does not find that the evidence 
is of such approximate balance as to warrant its application.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for a low back disability and the claim must be 
denied.


ORDER

As new and material evidence has been received to reopen a 
claim of entitlement to service connection for a low back 
disability, the appeal, to this extent, is granted.

Entitlement to service connection for a low back disability 
is denied.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


